Election/Restrictions
This application contains claims directed to the following patentably distinct species which are illustrated in figures 5, 6, 7. Particularly, species 1 claims 31-37 and 43-50 as illustrated by figures 5, 7; species 2, claims 38-42 as illustrated by fig. 6. The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are mutually exclusive characteristically and would require different fields of search (for instance, different CPC symbols and text queries will be search for the different species and applicable prior art for one species will not be applicable to the other species.  The species are likely to raise different non-prior art issues under 35 U. S. C. 101, 102/103 and or 112, first or second paragraphs. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Bing Ai on 09/01/2022 a provisional election was made without traverse to prosecute the invention of species 1, claims 31-37 and 43-50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





















EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bing Ai (Reg. No. 43,312) on 09/01/2022.
















The application has been amended as follows: 

31.	(Currently Amended) A method for processing a multimedia content, comprising:
	receiving, using one or more computer processors or computer servers in communication with a network, one or more media files and metadata information of the multimedia content, wherein one or more media files comprises raw video or audio data captured at a production stage for producing the multimedia content, and wherein the metadata information indicates production stage information of the multimedia content determined during or after the production stage for producing the multimedia content;
	causing the one or more computer processors or computer servers in communication with the network to determine a structure of the multimedia content based on the production stage information of the multimedia content, wherein the structure indicates that the multimedia content comprises multiple scenes, each of the multiple scenes comprising multiple shots produced with corresponding devices and cast; 
	causing the one or more computer processors or computer servers in communication with the network to generate multiple copies of the multimedia content at different compression levels that are adaptively adjusted based on characteristics associated with the multiple scenes; and
	causing the one or more computer processors or computer servers in communication with the network to generate, for individual scenes in the multimedia content, multiple edited media files for different viewers or viewer groups using the raw video or audio data captured at the production stage, wherein the multiple edited media files are stored separately from the raw video or audio data. 

32.	(Previously Presented) The method of claim 31, comprising:
	causing the one or more computer processors or computer servers in communication with the network to identify a characteristic associated with an individual scene of the multiple scenes based on the production stage information. 

33.	(Previously Presented) The method of claim 32, wherein the characteristic indicates an amount of motions in the individual scene.

34.	(Canceled). 

35.	(Previously Presented) The method of claim 31, comprising:
	causing the one or more computer processors or computer servers in communication with the network to divide the multimedia content into segments based on the structure, wherein a length of a segment is adaptively adjusted based on characteristics associated with the multiple scenes.

36.	(Previously Presented) The method of claim 35, wherein each of the segments of a copy of the multimedia content is within boundaries of a shot. 

37.	(Previously Presented) The method of claim 31, comprising:
	causing the one or more computer processors or computer servers in communication with the network to generate, based on the same raw video or audio data captured at the production stage, multiple versions of the multimedia content corresponding to different storylines.

38.-42.	(Canceled) 










43.	(Currently Amended) A system for providing a multimedia content, comprising:
	one or more computer processors, computer servers or computer storage devices in communication via a network and configured with software programs to:
	receive multiple media files and metadata information of the multimedia content, wherein one or more media files comprises raw video or audio data captured at a production stage for producing the multimedia content, and wherein the metadata information indicates production stage information of the multimedia content determined during or after the production stage for producing the multimedia content;
	determine a structure of the multimedia content based on the production stage information of the multimedia content, wherein the structure indicates that the multimedia content comprises multiple scenes, each of the multiple scenes comprising multiple shots produced with corresponding devices and cast;
	generate, for individual scenes in the multimedia content, multiple edited media files for different viewers or viewer groups using the raw video or audio data captured at the production stage, wherein the multiple edited media files are stored separately from the raw video or audio data; and
	provide, via the network, the raw video or audio data and the multiple edited media files to different viewers or viewer groups according to viewer preferences, 
	wherein the one or more computer processors or computer servers are further configured to:
	generate multiple copies of the multimedia content at different compression levels that are adaptively adjusted based on an amount of motion associated with the multiple scenes.
	
44.	(Canceled).





45.	(Previously Presented) The system of claim 43, wherein the one or more computer processors or computer servers are configured to:
	divide the multimedia content into segments based on the structure, wherein a length of a segment is adaptively adjusted based on characteristics associated with the multiple scenes, and wherein each of the segments is within boundaries of a shot; and
	transmit the segments of the multimedia content over a network. 

46.	(Previously Presented) The system of claim 45, wherein the one or more computer processors or computer servers are configured to insert a commercial media file between two segments of the multimedia content based on a content of the commercial media file and contents of the two segments.

47.	(Previously Presented) The system of claim 43, wherein the one or more computer processors or computer servers are configured to provide the raw video or audio data and the multiple edited media files to different viewers or viewer groups by:
	displaying a first media file to a viewer via a media player; 
	receiving via the media player indicating a preference to change from the first media file to a second media file, wherein the first media file and the second media file are associated with a same device, a same shot, or a same scene of the production stage; and
	displaying the second media file to the viewer. 

48.	(Previously Presented) The system of claim 47, wherein the first media file and the second media file are captured at different angles by the same device or different devices.  

49.	(Previously Presented) The system of claim 43, wherein the one or more computer processors or computer servers are configured to display different version of the multimedia content generated based on the same raw video or audio data captured at the production stage according to different storylines.

50.	(Currently Amended) The system of claim 43, wherein the one or more computer processors or computer servers are configured to:
	receive a search keyword from [[the]] a viewer; 
	determine, based on characteristics associated with the individual scenes of the multimedia content, a subset of the multiple media files corresponding to the search keyword; and
	provide a list of the subset of the multiple media files to the viewer. 

51.	(New) A system for providing a multimedia content, comprising:
	one or more computer processors, computer servers or computer storage devices in communication via a network and configured with software programs to:
	receive multiple media files and metadata information of the multimedia content, wherein one or more media files comprises raw video or audio data captured at a production stage for producing the multimedia content, and wherein the metadata information indicates production stage information of the multimedia content determined during or after the production stage for producing the multimedia content;
	determine a structure of the multimedia content based on the production stage information of the multimedia content, wherein the structure indicates that the multimedia content comprises multiple scenes, each of the multiple scenes comprising multiple shots produced with corresponding devices and cast;
	generate, for individual scenes in the multimedia content, multiple edited media files for different viewers or viewer groups using the raw video or audio data captured at the production stage, wherein the multiple edited media files are stored separately from the raw video or audio data; and
	provide, via the network, the raw video or audio data and the multiple edited media files to different viewers or viewer groups according to viewer preferences, 
	wherein the one or more computer processors or computer servers are further configured to:
	identify an amount of motions associated with an individual scene of the multiple scenes based on the production stage information to enable an adaptive adjustment of a compression level of the multimedia content.
52.	(New) The system of claim 51, wherein the one or more computer processors or computer servers are further configured to:
	divide the multimedia content into segments based on the structure, wherein a length of a segment is adaptively adjusted based on characteristics associated with the multiple scenes.

53.	(New) The system of claim 52, wherein each of the segments of a copy of the multimedia content is within boundaries of a shot. 

54.	(New) The system of claim 51, wherein the one or more computer processors or computer servers are configured to insert a commercial media file between two segments of the multimedia content based on a content of the commercial media file and contents of the two segments.

55.	(New) The system of claim 51, wherein the one or more computer processors or computer servers are further configured to:
	generate, based on the same raw video or audio data captured at the production stage, multiple versions of the multimedia content corresponding to different storylines.

56.	 (New) The system of claim 51, wherein the one or more computer processors or computer servers are configured to provide the raw video or audio data and the multiple edited media files to different viewers or viewer groups by:
	displaying a first media file to a viewer via a media player; 
	receiving via the media player indicating a preference to change from the first media file to a second media file, wherein the first media file and the second media file are associated with a same device, a same shot, or a same scene of the production stage; and
	displaying the second media file to the viewer.



57.	(New) The system of claim 51, wherein the one or more computer processors or computer servers are configured to:
	receive a search keyword from a viewer; 
	determine, based on characteristics associated with the individual scenes of the multimedia content, a subset of the multiple media files corresponding to the search keyword; and
	provide a list of the subset of the multiple media files to the viewer.


Allowable Subject Matter

Claims 31-33, 35-37, 43, 45-57 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the combination of features recited in the independent claims. Specifically “receiving, one or more media files and metadata information of a multimedia content, wherein one or more media files comprises raw video or audio data captured at a production stage for producing the multimedia content, and wherein the metadata information indicates production stage information of the multimedia content determined during or after the production stage for producing the multimedia content; causing to determine a structure of the multimedia content based on the production stage information of the multimedia content, wherein the structure indicates that the multimedia content comprises multiple scenes, each of the multiple scenes comprising multiple shots; causing to generate multiple copies of the multimedia content at different compression levels that are adaptively adjusted based on characteristics associated with the multiple scenes; causing to generate, for individual scenes in the multimedia content, multiple edited media files for different viewers or viewer groups using the raw video or audio data, wherein the multiple edited media files are stored separately from the raw video or audio data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butterworth USPG_Pub. 2007/0099684 provides user with alternate story lines (Abstract; fig. 2A; Para. 37-38) but does not specifically focus on the editing individual scenes to generate multiple edited media files stored separately from the raw video data nor does it teach or reasonably discloses the combination of features recited in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422